wl

FILED

JUL 29 2009

IJNITED sTArEs 1)1STR1CT CoURT Cl¢rk, U.s. ois¢r;¢t and

FoR THE DISTRICT oF CoLUMBIA B°"'“"P*~°CY Courts
RoLF RoSENDAHL, )
Plaintiff, §
v, § Civi1Action No.  
JEREMIAH "JAY" NIXoN, er al., §
Defendants. g
MEMQRANDUM oPINIoN

This matter is before the Court on plaintiff s application to proceed in forma pauperis and
pro se complaint. The Court will grant the application and dismiss the complaint.
Plaintiff was arrested, charged, tried and convicted of a felony offense in the Circuit
Court of Johnson County, Missouri, allegedly on the basis of a warrant and criminal infonnation
unsupported by probable cause and in violation of Missouri law and the United States
Constitution. He unsuccessfully sought habeas relief in the United States District Court for the
Western District of Missouri, and the civil rights actions he brought in federal court were
dismissed under Heck v. Humphrey, 512 U.S. 477 (1994). ln Heck, the Supreme Court held that:
. in order to recover damages for allegedly unconstitutional conviction or
imprisonment, or for other harm caused by actions whose unlawfulness would render
a conviction or sentence invalid, a § 1983 plaintiff must prove that the conviction or
sentence has been reversed on direct appeal, expunged by executive order, declared
invalid by a state tribunal authorized to make such deterrnination, or called into
question by a federal court's issuance of a writ for habeas corpus, 28 U.S.C. § 2254.
Ia'. at 486-87; Williams v. Hill, 74 F.3d 1339, 1340-41 (D.C. Cir. 1996) (applying Heck to an
action under Bivens v. Six Unknown Named Agents of F ederal Bureau of Narcotics, 403 U.S. 388

(1971)). Plaintiff’ s sentence has expired, and habeas relief is no longer unavailable to him. In

this action, plaintiff demands a declaratory judgment that the "favorable termination" rule of

Heck does not bar an action seeking redress for the wrongful acts committed by the Govemor of
Missouri, the Sheriff of Johnson County, Missouri, the prosecutor and two judges of the Circuit
Court for johnson County, Missouri involved in the criminal proceedings against him.

The Court will dismiss the complaint for failure to state a claim upon which relief can be
granted. "Because [plaintiff, a former prisoner,] is seeking damages pursuant to § 1983 for
unconstitutional imprisonment and has not satisfied the favorable termination requirement of
Heck, he is barred from any recovery and fails to state a claim upon which relief may be
granted." Randell v. Johnson, 227 F.3d 300, 301 (5th Cir. 2000) (per curiam); Mitchell v. Dep ’t
of Corr., 272 F. Supp. 2d 464 (M.D. Pa. 2003) (applying Heck’s favorable termination
requirement to preclude a § 1983 action filed by a state prisoner who had been released from
custody). Nor can plaintiff obtain declaratory relief based on the allegations of the complaint
because, again, a judgment in plaintiff s favor necessarily implies the invalidity of his conviction
and sentence. See Edwards v. Balz`sok, 520 U.S. 641, 648 (l997).

An Order accompanies this Memorandum Opinion.

"?;¢¢C.//’;¢,L#F¢Z¢

United States District Judge

DATE; '7/7,7 /07